UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR/A CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 FORM N-CSR/A Item 1. Reports to Stockholders. -2- Dreyfus Variable Investment Fund, Appreciation Portfolio ANNUAL REPORT December 31, 2008 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Contents THE PORTFOLIO 2 A Letter from the CEO 3 Discussion of Performance 6 Portfolio Performance 8 Understanding Your Portfolios Expenses 8 Comparing Your Portfolios Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 28 Important Tax Information 29 Board Members Information 32 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Appreciation Portfolio The Portfolio A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Variable Investment Fund, Appreciation Portfolio, covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the economy and stock market.A credit crunch that originated in 2007 in the U.S. sub-prime mortgage market exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them.Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk.As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the portfolio performed during the reporting period, as well as market perspectives, we have provided a Discussion of Performance given by the Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2009 2 DISCUSSION OF PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by Fayez Sarofim, of Fayez Sarofim & Co., Sub-Investment Adviser Portfolio and Market Performance For the 12-month period ended December 31, 2008, Dreyfus Variable Investment Fund,Appreciation Portfolios Initial shares produced a total return of 29.55%, and its Service shares produced a total return of 29.72% . 1 In comparison, the total return of the portfolios benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), was 36.99% for the same period. 2 2008 proved to be a highly challenging year for most investments, including large-cap stocks.A global economic slowdown and an intensifying financial crisis created a wave of selling pressure that produced negative returns in every economic sector represented in the S&P 500 Index. Although we are never satisfied with negative absolute returns, we nonetheless are pleased that the fund produced better results than its benchmark, which we attribute mainly to our longstanding focus on high-quality companies and an effective sector allocation strategy. The Portfolios Investment Approach The portfolio normally invests at least 80% of its assets in common stocks. The portfolio focuses on large, well-established multinational growth companies that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence and the potential to achieve predictable above-average earnings growth. We focus on purchasing reasonably priced growth stocks of fundamentally sound companies in economic sectors that we believe will expand over the next three to five years or longer. Extreme Volatility Roiled the Financial Markets After producing relatively modest declines over the first half of 2008, stocks tumbled during the second half, producing losses for the S&P 500 Index that have not been seen during a single calendar year since the early 1930s.The bear market was triggered by an intensification of a credit crisis that began in 2007 and mushroomed in September 2008 The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) with the failures of several major financial institutions.These developments exacerbated an ongoing economic slowdown, as lenders grew reluctant to extend credit even to some of their most trusted customers, causing consumer spending and business investment to decline sharply and commodity prices to retreat from previous record levels. In early December, the National Bureau of Economic Research confirmed that the U.S. economy was mired in its first recession since 2001. Not surprisingly, the financial crisis was particularly hard on financial stocks, which posted greater losses, on average, than any of the S&P 500 Indexs other economic sectors. The industrials and consumer discretionary areas, which historically have been relatively sensitive to economic changes, also were among the more severely affected areas, as were businesses that tend to be sensitive to commodity prices, such as producers of energy and basic materials. Conversely, traditionally defensive areas, such as the health care and consumer staples sectors, generally posted more mild losses. Avoiding Troubled Financial Companies The portfolios focus on quality sheltered it from the full brunt of the bear market. Our security selection and sector allocation strategies were particularly effective in the financials sector, where we maintained a substantially underweighted position and were early in eliminating some of the financial giants at the epicenter of the financial crisis, including American International Group, Citigroup, Merrill Lynch & Co. and SunTrust Banks. Instead, we focused on the traditionally defensive consumer staples sector, where overweighted exposure and strong stock selections helped the portfolio participate in relative strength among companies with positive cash flows, low debt levels and steady customer demand. Some of the portfolios better performers included brewer Anheuser-Busch, retailer Wal-Mart Stores and restaurant chain McDonalds, all of which produced positive absolute returns in 2008. Other consumer staples holdings declined more modestly than market averages, including food giant Nestle, household goods producer Procter & Gamble and beverages leader Coca-Cola.The portfolios investments in the energy sector also fared relatively well, as integrated energy producers Exxon Mobil, 4 Chevron and ConocoPhillips held up better than most oil services and exploration-and-production specialists. Of course, the portfolio also held its share of disappointments in 2008. For example, industrial giant General Electric suffered due to its exposure to the credit markets and slowing economy, and semiconductor maker Intel encountered softer demand for microchips.The fund also held no utilities or telecommunications services stocks, which generally produced above-average results. Economic Weakness Likely to Persist The stock market has remained volatile, staging a rally in the final month of the year that offset a portion of its earlier losses. However, we have maintained a defensive investment posture, as we expect the U.S. economy to continue to contract over the next several months. Still, we remain optimistic over the longer term. The sharp decline in energy prices and an expected stimulus package from the federal government may put more cash in consumers pockets later in the year, while historically low interest rates could help reduce business costs. Therefore, we have remained invested in fundamentally strong large-cap companies that, in our analysis, could be among the first to rebound in an eventual market recovery. January 15, 2009 The portfolio is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the portfolio directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, Appreciation Portfolio made available through insurance products may be similar to other funds/portfolios managed or advised by Dreyfus. However, the investment results of the portfolio may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund/portfolio. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, portfolio shares may be worth more or less than their original cost.The portfolios performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. The Portfolio 5 PORTFOLIO PERFORMANCE Average Annual Total Returns as of 12/31/08 1 Year 5 Years 10 Years Initial shares (29.55)% (0.73)% (0.23)% Service shares (29.72)% (0.98)% (0.44)% The data for Service shares includes the results of Initial shares for the period prior to December 31, 2000 (inception date of Service shares). Actual Service shares average annual total return and hypothetical growth results would have been lower. See notes below.  Source: Lipper Inc. Past performance is not predictive of future performance.The portfolios performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on portfolio distributions or the redemption of portfolio shares. The portfolios performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Variable Investment Fund, Appreciation Portfolio on 12/31/98 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date. 6 The portfolios Initial shares are not subject to a Rule 12b-1 fee.The portfolios Service shares are subject to a 0.25% annual Rule 12b-1 fee.The performance figures for Service shares reflect the performance of the portfolios Initial shares from their inception date through December 30, 2000, and the performance of the portfolios Service shares from December 31, 2000 (inception date of Service shares) to December 31, 2008 (blended performance figures).The blended performance figures have not been adjusted to reflect the higher operating expenses of the Service shares. If these expenses had been reflected, the blended performance figures would have been lower. All dividends and capital gain distributions are reinvested. The portfolios performance shown in the line graph takes into account all applicable portfolio fees and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to portfolio performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Portfolio 7 UNDERSTANDING YOUR PORTFOLIOS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees,which are not shown in this section and would have resulted in higher total expenses. For more information, see your portfolios prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund,Appreciation Portfolio from July 1, 2008 to December 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2008 Initial Shares Service Shares Expenses paid per $1,000  $ 3.66 $ 4.77 Ending value (after expenses) $773.40 $772.50 COMPARING YOUR PORTFOLIOS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2008 Initial Shares Service Shares Expenses paid per $1,000  $ 4.17 $ 5.43 Ending value (after expenses) $1,021.01 $1,019.76  Expenses are equal to the portfolios annualized expense ratio of .82% for Initial shares and 1.07% for Service shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2008 Common Stocks98.7% Shares Value ($) Beverages9.9% Coca-Cola 524,700 23,753,169 PepsiCo 220,900 12,098,693 Consumer Discretionary9.0% Christian Dior 72,700 a 4,067,522 McDonalds 178,700 11,113,353 McGraw-Hill 216,500 5,020,635 News, Cl. A 529,836 4,816,209 News, Cl. B 8,600 82,388 Polo Ralph Lauren 34,900 a 1,584,809 Target 179,500 6,198,135 Consumer Staples24.7% Altria Group 542,000 8,162,520 Estee Lauder, Cl. A 56,800 1,758,528 Nestle, ADR 449,000 17,825,300 Philip Morris International 542,000 23,582,420 Procter & Gamble 319,200 19,732,944 SYSCO 87,400 2,004,956 Wal-Mart Stores 92,300 5,174,338 Walgreen 442,300 10,911,541 Whole Foods Market 61,200 a 577,728 Energy22.0% Chevron 250,000 18,492,500 ConocoPhillips 187,800 9,728,040 Exxon Mobil 392,164 31,306,452 Halliburton 87,400 1,588,932 Occidental Petroleum 122,300 7,336,777 Royal Dutch Shell, Cl. A, ADR 72,200 3,822,268 Total, ADR 104,800 5,795,440 Transocean 36,675 b 1,732,894 Financial2.6% American Express 95,600 1,773,380 Bank of America 200,716 2,826,081 The Portfolio 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) HSBC Holdings, ADR 43,700 a 2,126,879 JPMorgan Chase & Co. 87,500 2,758,875 Health Care11.6% Abbott Laboratories 245,200 13,086,324 Johnson & Johnson 305,200 18,260,116 Medtronic 56,800 1,784,656 Merck & Co. 152,300 4,629,920 Roche Holding, ADR 55,900 4,279,145 Industrial6.6% Caterpillar 43,700 1,952,079 Emerson Electric 199,100 7,289,051 Fluor 69,800 3,131,926 General Dynamics 18,000 1,036,620 General Electric 447,300 7,246,260 United Technologies 64,000 3,430,400 Information Technology10.3% Apple 50,000 b 4,267,500 Automatic Data Processing 94,800 3,729,432 Cisco Systems 222,200 b 3,621,860 Intel 921,500 13,509,190 Microsoft 357,000 6,940,080 QUALCOMM 78,600 2,816,238 Texas Instruments 164,700 2,556,144 Materials2.0% Freeport-McMoRan Copper & Gold 25,000 611,000 Praxair 105,700 6,274,352 Rio Tinto, ADR 5,000 a 444,550 Total Common Stocks (cost $315,127,167) 10 Other Investment.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,000,000) 2,000,000 c Investment of Cash Collateral for Securities Loaned2.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,054,859) 8,054,859 c Total Investments (cost $325,182,026) 101.5% Liabilities, Less Cash and Receivables (1.5%) Net Assets 100.0% ADRAmerican Depository Receipts a All or a portion of these securities are on loan. At December 31, 2008, the total market value of the portfolios securities on loan is $7,792,022 and the total market value of the collateral held by the portfolio is $8,054,859. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Consumer Staples 24.7 Industrial 6.6 Energy 22.0 Money Market Investments 2.8 Health Care 11.6 Financial 2.6 Information Technology 10.3 Materials 2.0 Beverages 9.9 Consumer Discretionary 9.0  Based on net assets. See notes to financial statements. The Portfolio 11 STATEMENT OF ASSETS AND LIABILITIES December 31, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $7,792,022)Note 1(c): Unaffiliated issuers Affiliated issuers Cash Receivable for shares of Beneficial Interest subscribed Dividends and interest receivable Receivable for investment securities sold Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) Due to Fayez Sarofim & Co. Liability for securities on loanNote 1(c) Payable for shares of Beneficial Interest redeemed Interest payableNote 2 Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended December 31, 2008 Investment Income ($): Income: Cash dividends (net of $218,533 foreign taxes withheld at source): Unaffiliated issuers 13,256,826 Affiliated issuers 79,129 Income from securities lending 169,877 Total Income Expenses: Investment advisory feeNote 3(a) 2,370,590 Sub-investment advisory feeNote 3(a) 1,470,590 Distribution feesNote 3(b) 269,613 Prospectus and shareholders reports 118,737 Professional fees 48,489 Custodian feesNote 3(b) 47,773 Trustees fees and expensesNote 3(c) 37,947 Shareholder servicing costsNote 3(b) 11,298 Loan commitment feesNote 2 5,481 Interest expenseNote 2 2,525 Miscellaneous 22,390 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (164) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 26,188,537 Net unrealized appreciation (depreciation) on investments and foreign currency transactions (201,060,241) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Portfolio 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares Service Shares Net realized gain on investments: Initial Shares  Service Shares  Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares Service Shares Dividends reinvested: Initial Shares Service Shares Cost of shares redeemed: Initial Shares Service Shares Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet 14 Year Ended December 31, 2008 2007 Capital Share Transactions: Initial Shares Shares sold 851,136 948,930 Shares issued for dividends reinvested 1,140,366 247,360 Shares redeemed (5,170,023) (4,506,835) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 748,259 754,362 Shares issued for dividends reinvested 249,009 38,386 Shares redeemed (623,234) (790,386) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Portfolio 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single portfolio share.Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the portfolios financial statements. Year Ended December 31, Initial Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments     Total Distributions Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets b b Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Year Ended December 31, Service Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 44.59 42.32 36.92 35.46 34.31 Investment Operations: Investment incomenet a .58 .56 .51 .45 .46 Net realized and unrealized gain (loss) on investments (12.94) 2.30 5.41 1.01 1.19 Total from Investment Operations (12.36) 2.86 5.92 1.46 1.65 Distributions: Dividends from investment incomenet (.66) (.59) (.52)  (.50) Dividends from net realized gain on investments (2.87)     Total Distributions (3.53) (.59) (.52)  (.50) Net asset value, end of period 28.70 44.59 42.32 36.92 35.46 Total Return (%) (29.72) 6.85 16.21 4.12 4.80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 1.05 1.07 1.05 1.04 Ratio of net expenses to average net assets 1.06 b 1.05 1.07 b 1.05 1.04 Ratio of net investment income to average net assets 1.61 1.27 1.33 1.24 1.34 Portfolio Turnover Rate 3.41 5.17 3.86 2.67 1.64 Net Assets, end of period ($ x 1,000) 88,606 121,006 114,746 101,172 80,529 a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Portfolio 17 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the Appreciation Portfolio (the portfolio). The portfolio is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The portfolio is a diversified series. The portfolios investment objective is to provide long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the portfolios investment adviser. Fayez Sarofim & Co. (Sarofim & Co.) serves as the portfolios sub-investment adviser. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the portfolio by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York Mellon (formerly, The Bank of New York). MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the portfolios shares, which are sold without a sales charge.The portfolio is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 18 The fund accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The portfolios financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifica-tions.The portfolios maximum exposure under these arrangements is unknown. The portfolio does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as The Portfolio 19 NOTES TO FINANCIAL STATEMENTS (continued) determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board ofTrustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. The portfolio adopted Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the portfolios investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the portfolios own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 20 The following is a summary of the inputs used as of December 31, 2008 in valuing the portfolios investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices 346,600,963 0 Level 2Other Significant Observable Inputs 22,104,445 0 Level 3Significant Unobservable Inputs 0 0 Total 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument and written options contracts which are shown at value. (b) Foreign currency transactions: The portfolio does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales and maturities of short-term securities, sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the portfolios books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities, resulting from changes in exchange rates. Such gains and losses are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses The Portfolio 21 NOTES TO FINANCIAL STATEMENTS (continued) from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The portfolio has arrangements with the custodian and cash management banks whereby the portfolio may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the portfolio includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions.
